ORDER

PER CURIAM
Maurice White (Appellant)- appeals' the judgment of the Circuit Court of the City of St. Louis, entered' after a jury 'trial, finding him guilty of one count of possession of a controlled substance. On appeal, Appellant argues that the trial court erred when it overruled his objection to allegedly improper remarks the State made during its opening statement. We affirm. ■
We have reviéwed the briefs of the parties and the record on appeal and have determined that an extended opinion would serve no jurisprudential purpose. We have, however, provided a-memorandum opinion only for the use of the parties setting forth the reasons for our decision. Rule 30.25(b).